Citation Nr: 0014106	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision, which 
granted service connection for IBS and assigned a 
noncompensable rating for this disability, effective 
September 30, 1992.  In a June 1998 rating decision the RO 
increased the evaluation for the veteran's IBS to 10 percent 
disabling, effective September 30, 1992.  

In October 1999 the Board remanded this case to the RO for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
appellate consideration.  

The Board notes that a claim for service connection for 
vaginal yeast infections was denied by the RO in a rating 
decision of September 1998.  The veteran filed a notice of 
disagreement from this rating decision in October 1998 and 
she was provided a statement of the case in regard to this 
matter in February 2000.  The veteran did not file a 
substantive appeal (VA Form 9) in response to this statement 
of the case.  Therefore, the issue of service connection for 
vaginal yeast infections is not before the Board for 
appellate consideration at this time.  



FINDING OF FACT

The veteran's irritable bowel syndrome results in alternating 
episodes of diarrhea and constipation, and more or less 
constant abdominal distress; the symptoms are severe in 
degree.  



CONCLUSION OF LAW

The criteria for a 30 percent rating for irritable bowel 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating for irritable bowel syndrome is well 
grounded in that the claim is plausible.  All necessary 
development by the VA has been completed in regard to this 
claim and no further action by the RO is necessary to fulfill 
the duty to assist the veteran in the development of the 
claim under 38 U.S.C.A. § 5107 (a).  

I. Factual Background  

On VA medical examination in March 1993 the veteran 
complained of episodes of constipation alternating with 
frequent loose stool, which may occur at least several times 
a month and caused her to loose one day of work a month.  
This was frequently accompanied by nausea and pain under the 
ribs.  She complained of a sour stomach after eating.  An 
upper gastrointestinal study was normal.  After evaluation, 
the examiner commented that veteran had some gastroesophageal 
reflux but was uncertain of any other diagnosis.  

During a May 1997 VA general medical examination, the veteran 
stated that she had lost 5 or 6 days employment over the 
previous year due to gastrointestinal disability.  She 
complained of symptomatology, which included alternating 
diarrhea and constipation with gas cramps and occasional 
nausea.  It was said that, when cramps occurred, she would 
become bloated and somewhat nauseated.  She would then have 
diarrhea for several days, which could incapacitate her.  She 
was reported to be five feet, one inch tall, to weigh 225 
pounds and to have had a maximum weight of 260 pounds over 
the previous year.  Clinical evaluation of the abdomen was 
negative, without masses or tenderness.  The diagnosis was 
"question of some type of inflammatory bowel disease."  

During VA outpatient treatment in June 1997 the veteran 
complained of alternating constipation and diarrhea with 
flatus.  Urgent bowel movements and fecal incontinence were 
noted.  

On VA gastrointestinal examination in December 1999, the VA 
examiner stated that he interviewed the veteran and had 
reviewed the claims folder.  It was noted that her symptoms 
consisted of alternating constipation and diarrhea.  Her 
diarrhea may be explosive and leave her little time to reach 
a bathroom.  Rare stool incontinence was reported.  It was 
said that she stayed home from work one or two days a month 
because of her symptoms.  When not bothered by diarrhea, she 
was troubled by constipation, bloating and gas.  The doctor 
assessed the veteran as having moderate IBS.  The physician 
further commented that he did not examine the veteran because 
such was not necessary to evaluate the diagnosed condition.  
He further indicated that a barium enema was not necessary to 
further evaluate the disorder.  

II. Legal Analysis.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999).  The veteran's IBS is specifically evaluated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).  
Under the provisions of this diagnostic code, a 10 percent 
evaluation is assigned for IBS if moderate, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is assigned for IBS if severe with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  The 30 percent rating is the 
maximum schedular evaluation assignable for IBS under 
Diagnostic Code 7319.  

The veteran's clinical records reveal consistent complaints 
of gas, diarrhea and diarrhea alternating with constipation 
ever since the early 1990s.  While the VA physician who last 
evaluated the veteran's IBS in December 1999 characterized 
the severity of this disorder as moderate, his description of 
the veteran's symptoms as frequent episodes of alternating 
constipation and diarrhea with bloating and gas is more 
descriptive of severe IBS symptomatology.  The report further 
indicates that more or less constant abdominal distress is 
present.  The Board therefore concludes that the veteran has 
severe IBS, which is entitled to a 30 percent schedular 
evaluation under Diagnostic Code 7319.  The Board further 
finds that the veteran is not entitled to a rating in excess 
of 30 percent on an extraschedular basis.  The December 1999 
VA medical report reveals that she is employed on a full time 
basis and loses approximately 2 days of work per month due to 
the gastrointestinal disorder.  The disorder does not require 
frequent hospitalization or produce marked interference with 
employability.  See 38 C.F.R. § 3.321(b) (1999).  

The Board further finds that the 30 percent rating for IBS, 
assigned by virtue of this decision, represents the most 
disabling this disorder has been since the date of receipt of 
the claim for service connection in September 1992.  
Accordingly, staged ratings for this disorder are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

ORDER

An increased rating for IBS is granted, subject to the law 
and regulations governing the payment of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

